DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 9,143,066) in view of Murakami et al. (US 2014/0246939).

Regarding  claim 1, 

A method for sensorless determination of orientation of a rotor (Fig. 4A, 202, Col. 4:30-47) of an ironless permanent magnet synchronous machine (PMSM) motor from a known rotor angle (Fig. 8, θe), the method comprising:
a.    specifying a rotor system (d-q coordinate system, Col. 7:6-14) according to a rotor angle (θe);
d.    determining an expected back electromotive force (EMF) along a flux-forming axis (Fig. 9a, estimated back EMF, eq, ed, eq is the torque forming axis, ed is the flux forming axis, shown in equations 4-7, Col. 8:12-Col. 9:2), based on the measured current (iα, iβ, Col. 8:12-Col. 9:2);
e.    forming an integral of the expected back EMF (Fig. 9b, ed, eq) by time integration (956) of the expected back EMF (ed, eq) along one or both of the flux-forming axis (d-q axis) and a filter-based accumulation function (Col. 9:3-8); and
   determining the orientation of the rotor from one or both of an algebraic sign of the integral (output from 956 into adder 958) of the expected back EMF (ed, eq) and an algebraic sign of the accumulation function (Col. 8:60-Col. 9:8) and correcting the rotor angle by either 0° (corrects by 0 degrees because it outputs the correct predicted rotational position, Col. 8:60-Col. 9:8) or 180° based on the orientation found,

They do not disclose:
b.    applying voltage pulses to phases of an ironless permanent magnet synchronous machine (PMSM) motor in a torque forming direction of the rotor system;
c.    measuring current in the phases of the ironless PMSM motor;
determining the orientation of a rotor of the ironless PMSM motor
wherein the orientation of the rotor is determined when the motor is at standstill.

However, Murakami teaches (Fig. 44):
b.    applying voltage pulses (Fig. 44, From inverter, 28, ¶0188) to phases of an ironless permanent magnet synchronous machine (PMSM) motor (samarium-cobalt and alnico magnets are iron free, ¶0304) in a torque forming direction of the rotor system (can change direction of rotor which would mean torque-forming, ¶0187);
c.    measuring current (current value from shunt resistor) in the phases of the ironless PMSM motor (¶0190);
f.    determining the orientation of a rotor of the ironless PMSM motor (¶0186-¶0187)
wherein the orientation of the rotor is determined when the motor is at standstill (the motor can be driven after initial position estimation is performed, ¶0334-¶0336).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the sensorless motor position measurement system from Yang which can determine the position of a rotor by measuring a current and determining the back-EMF and using the integral of the EMF to determine the orientation of the rotor, (Col. 8:12-25) and utilize the ironless PMSM motor from Murakami that can identify the orientation of an ironless rotor (¶0304) while at standstill (¶0334-¶0336) in order to drive a motor efficiently and reduce the size.  This would enable a motor system with an ironless rotor to reduce size and increase efficiency while performing the position estimation procedure at a standstill.

Regarding claim 2,
Yang discloses:


They do not disclose:
the ironless PMSM motor 

However, Murakami teaches:
the ironless PMSM motor (samarium-cobalt and alnico magnets are iron free, ¶0304 

Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the sensorless motor position measurement system from Yang which can determine the position of a rotor by measuring a current and determining the back-EMF and using the integral of the EMF to determine the orientation of the rotor, (Col. 8:12-25) and utilize the ironless PMSM motor from Murakami that can identify the orientation of an ironless rotor (¶0304) while at standstill (¶0334-¶0336) in order to drive a motor efficiently and reduce the size.  This would enable a motor system with an ironless rotor to reduce size and increase efficiency while performing the position estimation procedure at a standstill.

Regarding claim 3,
Yang discloses (Fig. 11):
wherein applying the voltage pulses is terminated as soon as the integral of the expected back EMF reaches a predetermined threshold value (can position and speed control rotor, would be capable 

Regarding claim 4,
Yang discloses (Fig. 11):
further comprising, after applying the voltage pulses, applying at least one counter pulse that moves the rotor back into an original position (can position and speed control rotor, would be capable of accomplishing this task, Fig. 11, 1110-1114, Col. 9:37-Col. 10:14).
Regarding claim 5,
Yang discloses (Fig. 11):
wherein the at least one counter pulse is applied in a negative torque-forming direction (q-axis) of the specified rotor system (d-q coordinate system, can position and speed control rotor, would be capable of accomplishing this task, Fig. 11, 1110-1114, Col. 9:37-Col. 10:14).

Regarding claim 6,
Yang discloses (Fig. 11):
wherein the at least one counter pulse is applied in a negative torque-forming direction (q-axis) of the specified rotor system (d-q), the counter pulse being an integral of the applied voltage pulses (can position and speed control rotor, would be capable of accomplishing this task, Fig. 11, 1110-1114, Col. 9:37-Col. 10:14).

Regarding claim 7,
Yang discloses (Fig. 11):


Regarding claim 8,
Yang discloses (Fig. 11):
wherein the voltage pulses are rectangular pulses, with amplitude of the voltage pulses being varied over time  (can position and speed control rotor, would be capable of accomplishing this task through PWM and feedback control, Fig. 11, 1110-1114, Col. 9:37-Col. 10:14).

Regarding claim 9,
Yang discloses (Fig. 11):
wherein the amplitude of the voltage pulses is varied as a function of amplitude of the expected back EMF along the flux forming axis (Col. 2:37-64).

Regarding claim 10,
Yang discloses (Fig. 11):
wherein a time between two voltage pulses is varied (PWM, Col. 2:37-64).

Regarding claim 11,
Yang discloses (Fig. 9B):
wherein the expected back EMF along the flux forming axis (d-axis) is filtered (both d and q axes are filtered in Fig. 9B,  Col. 9:3-8).


Yang discloses (Fig. 11):
wherein the measured current is averaged over a number of measuring points for determining the expected back EMF along the flux-forming axis (can position and speed control rotor, would be capable of accomplishing this task through PWM and feedback control, Fig. 11, 1110-1114, Col. 9:37-Col. 10:14).

Regarding claim 13,
Yang discloses (Fig. 11):
wherein a Kalman filter (Fig. 9) or a Luenberger observer is used for determining the expected back EMF along the flux-forming axis.

Regarding  claim 14, 
Yang discloses the above elements from claim 1.
They do not disclose:
wherein a known rotor angle is determined by:
g.    applying the voltage pulses to the phases of the ironless PMSM motor;
h.    measuring the current in the phases; and
c.    determining the known rotor angle from the measured current, wherein only the measured current when zero voltage is applied to the phases of the ironless PMSM motor is used.

However, Murakami teaches (Fig. 44):
wherein a known rotor angle is determined by:

h.    measuring the current (current value from shunt resistor) in the phases (¶0189); and
c.    determining the known rotor angle (from 23a) from the measured current (current value from shunt resistor)  wherein only the measured current when zero voltage is applied to the phases of the ironless PMSM motor is used (¶0183, high frequency current can be used to deliver 0 voltage to determine position).

Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the sensorless motor position measurement system from Yang which can determine the position of a rotor by measuring a current and determining the back-EMF and using the integral of the EMF to determine the orientation of the rotor, (Col. 8:12-25) and utilize the ironless PMSM motor from Murakami that can identify the orientation of an ironless rotor (¶0304) while at standstill (¶0334-¶0336) in order to drive a motor efficiently and reduce the size.  This would enable a motor system with an ironless rotor to reduce size and increase efficiency while performing the position estimation procedure at a standstill.

Regarding claim 15,
Yang discloses (Fig. 1):
A permanent magnet synchronous machine (PMSM) motor system (Fig. 1) comprising:
specify a rotor system (d-q coordinate system, Col. 7:6-14) according to a rotor angle (θe);
determine an expected back electromotive force (EMF) along a flux-forming axis (Fig. 9a, estimated back EMF, eq, ed, eq is the torque forming axis, ed is the flux forming axis, shown in equations 4-7, Col. 8:12-Col. 9:2), based on the measured current (iα, iβ, Col. 8:12-Col. 9:2);

determine an orientation of a rotor of the PMSM motor from one or both of an algebraic sign of the integral (output from 956 into adder 958) of the expected back EMF (ed, eq) and an algebraic sign of the accumulation function (Col. 8:60-Col. 9:8) and correcting the rotor angle by either 0° (corrects by 0 degrees because it outputs the correct predicted rotational position, Col. 8:60-Col. 9:8) or 180° based on the orientation found,

They do not disclose:
n ironless permanent magnet synchronous machine (PMSM) motor; and
a motor control unit in communication with the ironless PMSM motor, the motor control unit comprising a processor and a memory and configured to:
apply voltage pulses to phases of the ironless PMSM motor in a torque-forming direction of the rotor system;
measure current in the phases of the ironless PMSM motor;
determine an orientation of a rotor of the ironless PMSM motor
wherein the orientation of the rotor is determined when the motor is at standstill.

However, Murakami teaches (Fig. 44):
an ironless permanent magnet synchronous machine (PMSM) motor (samarium-cobalt and alnico magnets are iron free, ¶0304); and

apply voltage pulses  (Fig. 44, From inverter, 28, ¶0188) to phases of the ironless PMSM motor (samarium-cobalt and alnico magnets are iron free, ¶0304) in a torque-forming direction of the rotor system (can change direction of rotor which would mean torque-forming, ¶0187);
measure current (current value from shunt resistor, ¶0190) in the phases of the ironless PMSM motor (10, ¶0190);
determine an orientation of a rotor of the ironless PMSM motor (¶0186-¶0187)
wherein the orientation of the rotor is determined when the motor is at standstill (the motor can be driven after initial position estimation is performed, ¶0334-¶0336).

Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the sensorless motor position measurement system from Yang which can determine the position of a rotor by measuring a current and determining the back-EMF and using the integral of the EMF to determine the orientation of the rotor, (Col. 8:12-25) and utilize the ironless PMSM motor from Murakami that can identify the orientation of an ironless rotor (¶0304) while at standstill (¶0334-¶0336) in order to drive a motor efficiently and reduce the size.  This would enable a motor system with an ironless rotor to reduce size and increase efficiency while performing the position estimation procedure at a standstill.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 

Applicant also argues that the combination of Yang in view of Jansen also does not teach an ironless rotor because the rotor from Yang would require sufficient induced saliency.    However, Not only is this an omnibus limitation that is indefinite as shown in the 112(b) rejection above, The Murakami reference does teach how the position of an ironless rotor can be detected by measuring the current in a sensorless manner (¶0304, ¶0186-¶0187).  As such, examiner is maintaining the 103 rejection of claims 1-14 over Yang in view of Murakami.
Regarding claims 15-17, the arguments are the same as from claims 1-14 above and will not be repeated.
Regarding claims 18 and 19, they are rejected under 35 U.S.C. §112(b) as being indefinite and being an omnibus claim.
As such, examiner is maintaining the rejections of claims 1-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jansen et al. (US 5,559,419) – PMSM motor controller


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846            
/KAWING CHAN/Primary Examiner, Art Unit 2846